700 So. 2d 102 (1997)
ABC LIQUORS, INC., and United Self-Insured Services, Petitioners,
v.
Julio FLORES, Respondent.
No. 97-2230.
District Court of Appeal of Florida, First District.
October 7, 1997.
Charles R. Stepter, Jr. of Fishback, Dominick, Bennett, Stepter, Ardaman, Ahlers & Bonus, Orlando, for Petitioners.
Bill McCabe of Shepherd, McCabe & Cooley, Longwood; Michael Manglardi, Orlando, for Respondent.
ERVIN, Judge.
We deny the petition for writ of certiorari filed by the employer and insurance carrier, ABC Liquors, Inc., and United Self-Insured Services (respectively the E/C), asking this court to quash an order granting Julio Flores' motion for a psychiatric independent medical examination (IME). We conclude that the correspondence from Flores, the claimant, to the E/C demonstrates the existence of a dispute over a requested medical benefit under section 440.13(5), Florida Statutes (1995), which gave Flores the authority to select an independent medical examiner.
Flores was injured at work on April 16, 1996, and thereafter received treatment for a herniated disc. He sent a letter to the E/C asking for an IME with a psychiatrist, because he had become increasingly depressed about his condition and progress. When the E/C declined, Flores filed a motion pursuant to section 440.13(5), which provides, in part: "In any dispute concerning overutilization, medical benefits, compensability, or disability under this chapter, the carrier or the employee may select an independent medical examiner." The E/C contends that the judge of compensation claims (JCC) erred in granting the motion, because the dispute between the parties did not fall within any of the four categories of this provision. We disagree.
Flores' request for an IME was essentially a request for authorization of a psychiatrist under section 440.13(2) to evaluate his symptoms and determine his need for treatment. The E/C's denial of such request created a dispute over a medical benefit under section 440.13(5); therefore, the JCC properly granted Flores' motion for IME.
PETITION FOR WRIT OF CERTIORARI DENIED.
BARFIELD, C.J., and BENTON, J., concur.